Case 1:17-cv-00800-CFC Document 73 Filed 06/14/21 Page 1 of 8 PagelD #: 3922

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

REALTIME DATA LLC d/b/a [XO, )
)
Plaintiff, )
)
Vv. ) C.A. No. 17-800 (CFC)
) CONSOLIDATED
ARRAY NETWORKS INC., et al., )
)
Defendants. )
REALTIME DATA LLC d/b/a [XO, )
)
Plaintiff, )
) C.A. No. 17-925-CFC
v. )
) JURY TRIAL DEMANDED
SPECTRA LOGIC CORPORATION, _ )
)
Defendant. )

 

STIPULATION AND [PROPOSED ORDER TO EXTEND PAGE LIMITS

WHEREAS, on May 18, 2021, Plaintiff filed First Amended
Complaints against each of Defendants Array Networks, Inc, Nimbus Data, Inc.,
MongoDB Inc., Egnyte, Inc., Panzura, Inc., Quest Software, Inc., Open Text, Inc.,
Reduxio Systems, Inc., Fortinet, Inc. and Spectra Logic (C.A. No. 17-800, D.I. 43,
45, 46, 47, 48, 50, 51, 53, 54; C.A. No. 17-925, D.I. 61), and Second Amended
Complaints against each of Defendants Kaminario, Inc., CTERA Networks, LTD,

and Aryaka Networks, Inc. (C.A. No. 17-800, D.I. 44, 49, 52);
Case 1:17-cv-00800-CFC Document 73 Filed 06/14/21 Page 2 of 8 PagelD #: 3923

WHEREAS, on May 27, 2021, the Court entered the parties’ stipulation
to extend the deadline for Defendants to answer, move, or otherwise respond to the
amended complaints to June 29, 2021 (C.A. No. 17-800, D.I. 70; C.A. No. 17-925,
D.I. 63);

WHEREAS, Defendants intend to file motions to dismiss concerning
Plaintiff's amended complaints, including renewed motions to dismiss on Section
101 grounds;

WHEREAS, the parties agree that, with respect to any motions to
dismiss on Section 101 grounds, efficiencies are gained if the parties submit a single,
omnibus motion to dismiss and associated opening, answering, and reply briefs that
address each of the patents-in-suit in this consolidated action; and

WHEREAS the parties agree that expansion of the word-count limits
for briefing related to defendants’ omnibus motion to dismiss on Section 101
grounds will help facilitate the parties’ ability to address all issues concerning
Section 101 across the amended complaints in this consolidated action;

IT IS HEREBY STIPULATED AND AGREED by the parties, subject
to the approval of the Court, that defendants shall file any motions to dismiss on
Section 101 grounds in a single, omnibus motion and briefing, and that the word-
count limits for briefing on Defendants’ omnibus motion to dismiss on Section 101

grounds shall be extended as follows:
Case 1:17-cv-00800-CFC Document 73 Filed 06/14/21 Page 3 of 8 PagelD #: 3924

 

§ 101 Brief Word Count

 

Defendants’ Opening Brief 8,750 words

 

Plaintiff's Opposition Brief 8,750 words

 

Defendants’ Reply Brief 5,000 words

 

 

 

 

This stipulation does not apply to any motion to dismiss a defendant

may file on grounds other than Section 101, which may be filed separately by that

defendant.

OF COUNSEL:

Marc A Fenster

Reza Mirzaie

Paul A. Kroeger

Russ, AUGUST & KABAT
12424 Wilshire Boulevard
12th Floor

Los Angeles, CA 90025
(310) 826-7474

OF COUNSEL:

S. Lloyd Smith

James T. Wilcox

BUCHANAN INGERSOLL &
ROONEY PC

BAYARD, P.A.

/s/ Stephen B. Brauerman

 

Stephen B. Brauerman (#4952)
Ronald P. Golden III (#6254)
600 North King Street, Suite 400
Wilmington, DE 19801

(302) 655-5000
sbrauerman@bayardlaw.com
rgolden@bayardlaw.com

Attorneys for Plaintiff Realtime Data LLC
d/b/a IXO

BUCHANAN INGERSOLL & ROONEY PC

/s/ Geoffrey Grivner

Geoffrey Grivner (#4711)

919 North Market Street, Suite 990
Wilmington, DE 19801

(302) 552-4207

geoffrey grivner@pibc.com

 

3
1737 King Street, Suite 500
Alexandria, VA 22314-2727
(703) 838-6514

OF COUNSEL:

Joshua M. Masur

ZUBER LAWLER LLP

2000 Broadway Street, Suite 154
Redwood City, CA 94063

(650) 434-8538

OF COUNSEL:

Guy Yonay

PEARL COHEN ZEDEK LATZER
BARATZ LLP

Times Square Tower

7 Times Square

New York, NY 10036

(646) 878-0800

OF COUNSEL:

Ryan T. Beard
FISHER BROYLES LLP

Case 1:17-cv-00800-CFC Document 73 Filed 06/14/21 Page 4 of 8 PagelD #: 3925

Attorneys for Defendant Array Networks,
Inc.

Morris JAMES LLP

/s/ Kenneth £. Dorsey

 

Kenneth L. Dorsney (#3726)

500 Delaware Avenue, Suite 1500
Wilmington, DE 19801

(302) 888-6800
kdorsney@morrisjames.com

Attorneys Defendant Aryaka Networks, Inc.
ASHBY & GEDDES

/s/ Andrew C. Mayo

 

John G. Day (#2403)

Andrew C. Mayo (#5207)

500 Delaware Avenue, 8th Floor
P.O. Box 1150

Wilmington, DE 19899

(302) 654-1888
jday@ashbygeddes.com

amay o@ashby geddes.com

Attorney for Ctera Networks, Lid. and
Reduxio Systems, Inc.

FISHER BROYLES LLP

/s/ Carl D. Neff

Carl D. Neff (#4895)
Brandywine Plaza West

1521 Concord Pike, Suite 301
Wilmington, DE 19803

 

4
Case 1:17-cv-00800-CFC Document 73 Filed 06/14/21 Page 5 of 8 PagelD #: 3926

100 Congress Avenue, Suite 2000
Austin, TX 78701
(866) 211-5914

OF COUNSEL:

John (Jay) Neukom
SKADDEN, ARPS, SLATE, MEAGHER
&
FLOM LLP
525 University Avenue
Palo Alto, CA 94301
(650) 470-4500
Douglas R. Nemec
SKADDEN, ARPS, SLATE, MEAGHER
& FLOM LLP
One Manhattan West
New York, New York 10001
(212) 735-3000

OF COUNSEL:

Richard G. Frenkel

Lisa K. Nguyen

LATHAM & WATKINS LLP
140 Scott Drive

Menlo Park, CA 94025
(650) 328-4600

(302) 482-4244
carl.neff@fisherbroyles.com

Attorneys for Defendant Egnyte, Inc.
MorrIs, NICHOLS, ARSHT & TUNNELL LLP

/s/ Brian P. Egan

 

Jack B. Blumenfeld (#1014)
Brian P. Egan (#6227)

1201 North Market Street

P.O. Box 1347

Wilmington, DE 19899

(302) 658-9200
jblumenfeld@morrisnichols.com
began@morrisnichols.com

Attorneys for Defendant Fortinet, Inc.

RICHARDS, LAYTON & FINGER, P.A.

/s/ Kelly &. Farnan

 

Kelly E. Farnan (#4395)
Renée M. Delcollo (#6442)
One Rodney Square

920 North King Street
Wilmington, DE 19801
(302) 651-7700
farnan@rlf.com
delcollo@rlf.com

Attorneys for Defendant Kaminario, Inc.
OF COUNSEL:

Hilary L. Preston

VINSON & ELKINS LLP

1114 6th Avenue, 32nd Floor
New York, NY 10036

(212) 237-0000

Parker D. Hancock

VINSON & ELKINS LLP

1001 Fannin Street, Suite 2500
Houston, TX 77006

(713) 758-2222

OF COUNSEL:

Timothy Carroll
DENTONS US LLP

233 South Wacker Drive, Suite

5900

Case 1:17-cv-00800-CFC Document 73 Filed 06/14/21 Page 6 of 8 PagelD #: 3927

YOUNG CONAWAY STARGATT & TAYLOR, LLP

/s/ Robert M. Vrana

 

Rolin P. Bissell (#4478)
Robert M. Vrana (#5666)
Rodney Square

1000 North King Street
Wilmington, DE 19801
(302) 571-6600
rbissell@ycst.com
rvrana@ycst.com

Attorneys for Defendant MongoDB Inc.

YOUNG CONAWAY STARGATT & TAYLOR, LLP

/s/ Robert M. Vrana

 

Adam W. Poff (#3990)
Robert M. Vrana (#5666)
Rodney Square

1000 North King Street
Wilmington, DE 19801
(302) 571-6600
apoff@ycst.com
rvrana@ycst.com

Attorneys for Defendant Nimbus Data, Inc.
POTTER ANDERSON & CORROON LLP

/s/ Bindu A. Palapura

 

David E. Moore (#3983)
Bindu A. Palapura (#5370)
Alan R. Silverstein (#5066)
Hercules Plaza, 6th Floor
1313 North Market Street
Case 1:17-cv-00800-CFC Document 73 Filed 06/14/21 Page 7 of 8 PagelD #: 3928

Chicago, IL 60606-6361
(312) 876-8000

Manny J. Caixeiro

Katherine R. McMorrow

Laura Wytsma

DENTONS US LLP

601 South Figueroa Street, Suite
2500

Los Angeles, CA 90017-5704
(213) 623-9300

Elizabeth M. Manno

DENTONS US LLP

1400 Wewatta, Street Suite 700
Denver, CO 80202

(303) 634 4000

Steve Sprinkle

Scott Crocker

SPRINKLE IP LAW GROUP

1301 West 25th Street, Suite 408
Austin, TX 78705

(512) 637-9220

OF COUNSEL:

Brian E. Mitchell

MITCHELL & COMPANY

4 Embarcadero Center, Suite 1400
San Francisco, CA 94111

(415) 766-3515

Wilmington, DE 19801

(302) 984-6000
dmoore@potteranderson.com
bpalapura@potteranderson.com
asilverstein@potteranderson.com

Attorneys for Defendant Open Text, Inc.

MorrIs, NICHOLS, ARSHT & TUNNELL LLP

/s/ Brian P. Egan

 

Jack B. Blumenfeld (#1014)
Brian P. Egan (#6227)

1201 North Market Street

P.O. Box 1347

Wilmington, DE 19899

(302) 658-9200
jblumenfeld@morrisnichols.com
began@morrisnichols.com

Attorneys for Defendant Panzura, Inc.
Case 1:17-cv-00800-CFC Document 73 Filed 06/14/21 Page 8 of 8 PagelD #: 3929

OF COUNSEL:

Theodore J. Angelis

Elizabeth J. Weiskopf
Nicholas F. Lenning

K & L GATES LLP

925 Fourth Avenue, Suite 2900
Seattle, WA 98104

(206) 623-7580

OF COUNSEL:

Robert E. Purcell
THE LAW OFFICE OF

ROBERT E. PURCELL, PLLC
211 West Jefferson Street
Suite 24
Syracuse, NY 13202
(315) 671-0710

June 10, 2021

K & L GATES LLP

/s/ Steven L. Caponi

 

Steven L. Caponi (#3484)
Matthew B. Goeller (#6283)
600 North King Street, Suite 901
Wilmington, DE 19801

(302) 416-7080
steven.caponi@klgates.com
matthew. goeller@klgates.com

Attorneys for Defendant Quest Software
Inc.
POTTER ANDERSON & CORROON LLP

/s/ Bindu A. Palapura

 

David E. Moore (#3983)

Bindu A. Palapura (#5370)
Stephanie E. O’Byme (#4446)
Hercules Plaza, 6" Floor

1313 N. Market Street
Wilmington, DE 19801

(302) 984-6000
dmoore@potteranderson.com
bpalapura@potteranderson.com
sobyrne@potteranderson.com

Attorneys for Defendant Spectra Logic
Corporation

SO ORDERED this [bay of June 2021.

(yh Jo

UNITED STATES DISTRJIETSUDGE
